UNITED STATES DlSTRlCT COURT
FOR THE DISTRICT OF COLUl\/IBIA F I L E D

_ JUL 3 0 2018

Kenneth Wayne Lewls’ ) C|erk, U.S, D|strict 81 Bankruptcy

) Courts fortna D|strlct of Columbia
Plaintiff, )
)

v ) Civil Action No. 18-l6ll (UNA)

)
)
United States Department of Justice et al., )
)
Defendants. )

l\/IEl\/IORANDUl\/I OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in`/brma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. labal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D,C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies Brown v. Cali'fano, 75
F.R.D. 497, 498 (D.D.C. 1977). “A confused and rambling narrative of charges and conclusions

t,v.w`-Mma;e,~w ~,»~#»~x~~ts»v.

. . . does not comply with the requirements of Rule 8.” Cheeks v. Forz Myer Constr. Corp., 71
F. Supp. 3d l63, 169 (D.D.C. 2014) (citation and internal quotation marks omitted).

Plaintiff is a prisoner at the Federal Correctional lnstitution in Fort Dix, New Jersey. He
purports to sue the U.S. Department of Justice and U.S. Attorney General Jeff Sessions in his
official and personal capacities The complaint, however, consists mostly of text taken from
Federal Rules of Civil Procedure 8 and 12 and 28 U.S.C. § 601 et. seq., creating the
Administrative Office of United States Courts. The cryptically worded pleading simply fails to
provide any notice of a claim and the basis of jurisdiction A separate order of dismissal

accompanies this Memorandum Opinion.

/¢%/V

Date: July 37 , 2018 United states District Judge